DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 27 July 2021 have been entered. Applicant’s amendments have overcome each and every objection to the specification except for the objection to paragraph 0239 for use of the term TYVEK without the accompanying generic terminology and a proper symbol indicating use in commerce, as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 29 April 2021.
Specification
The use of the term TYVEK, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claim(s) 21-22, and 25-33 is/are rejected under 35 U.S.C. 103 as being anticipated by Ritchie (U.S. 20090131819 A1) in view of Larson (U.S. 20090259122 A1), further in view of Rhad (U.S. 20120109007 A1), further in view of Moore (U.S. 20120283563 A1).
Regarding claim 21, Ritchie teaches a biopsy system (Biopsy system 2, Fig. 1), comprising: each probe of the probe set including (i) a probe body (Probe 102, 103, Figs. 2-5; probe body portion 112, Figs. 6-14), (ii) a needle (Needle portion 10, Figs. 6-14), (iii) a cutter (Cutter 50, Fig. 9), and (iv) a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40), the tissue sample holder being in communication with the cutter to receive one or more tissue samples in one or more sample chambers (Paragraph 0108—tissue sample holder comprises a cup, manifold, and plurality of trays, including a plurality of chambers; Paragraph 0113—chambers receive tissue samples captured by the cutter)); (b) a holster (Holster 202, 302, Figs. 2-5) configured to selectively secure to each probe of the probe set (Abstract—probe and holster may be coupled together) and including a sensor (Paragraph 0074—one or more sensors in the probe and/or in the holster) configured to sense each probe of the probe set when secured to the holster (Paragraph 0074—sensor may further be configured to permit only certain types of probes and holsters to be coupled). Ritchie further teaches wherein the sensor of the holster may enable and disable one or more functions depending on which probe of the probe set is secured to the holster (Paragraph 0074—configured to disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled). Ritchie further teaches does a control module (Vacuum control module 400, controller 480) in communication with the holster (Paragraph 0235—module includes a controller operable to control motors in holsters) and including a display (Paragraph 0212—the control module comprises an outer casing which includes a face portion 
Regarding claim 22, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the holster includes one or more motors (Paragraph 0133—holster further comprises a needle firing mechanism; Paragraph 0138—needle firing mechanism comprises…a motor; Motor 246, Fig. 29).
Regarding claim 25, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the control module being configured to receive input from the sensor (Paragraph 0074—sensors may disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled together; Paragraphs 0235—controller controls each holster) of the 
Regarding claim 26, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the tissue sample holder of each probe including a bulk tissue collection configuration (Paragraph 0113—chambers may be configured such that each chamber may hold more than one tissue sample).
Regarding claim 27, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the control module being separate from the holster (Control module 400, controller 480 are separate from holster 202, 203, Fig. 1).
Regarding claim 28, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches that a probe includes a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40). Ritchie further teaches that each tissue sample holder may have a different tray-style, such that the tissue sample holder may have a tray-style with an individual tissue collection configuration or a bulk tissue collection configuration (Paragraph 0113—each chamber may be configured to receive a single tissue sample…alternatively, chambers may be configured such that each chamber may hold more than one tissue sample). However, Ritchie does not explicitly teach a first probe and a second probe. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips) such that a system may have, at minimum, a first probe and a second probe (Paragraph 0046—may automatically detach a first probe tip and then attach a second probe tip). It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 30, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches that the probe includes a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40). Ritchie further teaches that each tissue sample holder may have a different tissue collection attribute, such as an individual tissue collection configuration (Paragraph 0108—each tissue sample holder includes a manifold and a plurality of trays; Paragraph 00112-0113— trays are placed on the manifold to receive tissue samples wherein the trays include a plurality of hollow wall portions defining chambers, and each chamber may be configured to receive a single tissue sample) and a bulk tissue collection configuration (Paragraph 0113—alternatively, chambers may be configured such that each chamber may hold more than one tissue sample). However, Ritchie does not explicitly teach a first probe and a second probe. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips) such that a system may have, at minimum, a first probe and a second probe (Paragraph 0046—may automatically detach a first probe tip and then attach a second probe tip). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with the interchangeable plurality of probes of 
Regarding claim 31, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 30. Ritchie further teaches the first tissue sample holder defining a plurality of individual tissue chambers (Paragraph 0108—tissue sample holder comprises a cup, manifold, and plurality of trays, including a plurality of chambers), each individual tissue chamber being configured to receive an individual tissue sample (Paragraph 0113—each chamber may be configured to receive a single tissue sample).
Regarding claim 32, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 30. Ritchie additionally teaches the first tissue sample holder defines eighteen chambers, but may define any other number of chambers more or less than eighteen (Paragraph 0115). Ritchie additionally provides variations which include as few as one or three chambers (Paragraph 0115). As Ritchie establishes, at minimum, a range of acceptable chambers of a tissue holder between one and eighteen chambers, Ritchie thus teaches wherein the first sample holder defines twelve individual tissue chambers. Ritchie additionally teaches wherein each individual tissue chamber is configured to receive an individual tissue sample (Paragraph 0113—each chamber may be configured to receive a single tissue sample).

Claims 23-24 and 34-35 is/are rejected under 35 U.S.C. 103 as being obvious over Ritchie in view of Larson further in view of Rhad, further in view of Moore, further in view of Speeg.
Regarding claim 23, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 22 as shown in paragraph 5 of this action. However, Ritchie with Larson, Rhad, and Moore does not teach the one or more motors are powered by one or more batteries located within the holster. Speeg teaches a biopsy system wherein one or more motors are powered by one or more batteries located within the holster (Paragraph 0100—motors are powered by one or more batteries located within the holster). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the battery-operable element of Speeg in order to predictably improve the portability of the system so that it may be, for example, easily transported and used in different locations of a hospital.
Regarding claim 24, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21 as shown in paragraph 5 of this action. However, neither Ritchie nor Larson, Rhad, or Moore teaches wherein each probe of the probe set includes a magnet or an RFID tag configured to interact with the sensor. Speeg teaches wherein each probe of the probe set includes a magnet or an RFID tag configured to interact with the sensor (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster…probe may be detected using RFID technology). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore with the probe-sensing elements of Speeg in order to predictably improve the ability 
Regarding claim 34, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 33 as shown in paragraph 5 of this action. However, both Ritchie and Larson do not teach wherein the identifier of each probe includes a magnet. Speeg teaches a biopsy system including probes wherein the identifier of each probe includes a magnet (Paragraph 0094—probe includes a magnet detected by a Hall Effect sensor in the holster). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the probe-sensing elements of Speeg in order to predictably improve the ability of the system to recognize and respond to different types of probes, such as those having different types of tissue sample holders.
Regarding claim 35, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 33 as shown in paragraph 5 of this action. However, neither Ritchie nor Larson teaches wherein each probe of the probe set includes a magnet, an RFID tag, or both. Speeg teaches wherein each probe of the probe set includes a magnet, an RFID tag, or both (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster…probe may be detected using RFID technology). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the probe-sensing elements of Speeg in order to predictably improve the ability of the system to recognize and respond to different types of probes, such as those having different types of tissue sample holders.
Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Speeg (U.S. 20140275999 A1) in view of Larson, further in view of Hashimshony (U.S. Patent No. 9901362 B2).
Regarding claim 37, Speeg teaches a method for using a holster of a biopsy device (Abstract—biopsy device with probe, holster, and tissue sample holder). Regarding the probe set including a plurality of probes, Speeg teaches that the sensor included in the holster may permit only certain types 
Regarding claim 39, Speeg with Larson and Hashimshony teaches the method of claim 37. Speeg further teaches the step of detecting a unique attribute of the selected probe including detecting a magnetic field generated by a portion of the selected probe (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster).


Response to Arguments
Applicant’s arguments, see pages 12-13 of applicant’s remarks, filed 27 July 2021, with respect to the rejection(s) of claim 30 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 30 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see pages 13-14 of applicant's remarks, filed 27 July 2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference, Moore, as described above in paragraphs 5-8 of this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791